In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Carson, J.), entered September 18, 1996, as denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The medical evidence submitted by the plaintiff in opposition to the defendant’s motion for summary judgment raised a triable issue of fact (see, CPLR 3212 [b]) as to whether the plaintiff sustained a serious injury as defined by Insurance Law § 5102 (d). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.